ELLETT, Justice
(concurring in the result) .
I concur in the result. If the trial court erroneously adjudged that these plaintiffs, pay to defendant more money than was required, the only relief would be by appeal in the several actions then pending- and not to pay it under protest and later attempt to recover in a new action under-some theory of money had and received.
However, if the trial court did not order excess payment and the same was voluntarily made, then I do not think paying under protest was of any effect. Each plaintiff should have refused to pay to the defendant more than that which was due;- and if an action was required to settle the dispute, the time for that action was before-the plaintiffs parted with the money.